Citation Nr: 1039916	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  06-30 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a lung disorder, to 
include secondary to exposure to asbestos, exposure to Agent 
Orange, and secondary to sinusitis with headaches.

2.  Entitlement to service connection for restless leg syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel



INTRODUCTION

The Veteran served on active duty from July 1961 to September 
1981. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions from the Boise, Idaho, Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
denied the claims sought.

In May 2009, the Board remanded these claims for further 
development.

The issues of entitlement to increased ratings for 
sinusitis with headaches and cancer of the larynx have 
been raised by the record, but have not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  Therefore, 
the Board does not have jurisdiction over them, and they 
are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  A lung disorder was not demonstrated in-service, and there is 
no competent and credible evidence of a nexus between chronic 
obstructive pulmonary disease and/or emphysema and service, to 
include exposure to asbestos, exposure to Agent Orange, and 
sinusitis with headaches.

2.  The preponderance of competent and credible evidence shows 
that restless leg syndrome was not demonstrated in-service, that 
it was not compensably disabling within a year of separation from 
active duty, and that there is no competent and credible evidence 
of a nexus between the post-service diagnosis of restless leg 
syndrome and service.





CONCLUSIONS OF LAW

1.  A lung disorder was not incurred in or aggravated by service, 
and a lung disorder is not proximately due to, the result of, or 
aggravated by sinusitis with headaches.  38 U.S.C.A. §§ 1110, 
1111, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 
(2009).

2.  Restless leg syndrome was not incurred in or aggravated by 
service, and it may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act
 
The requirements of the 38 U.S.C.A. §§ 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA notified 
the Veteran in February 2005 and March 2006 of the information 
and evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be provided by 
the claimant, and notice of what part VA will attempt to obtain.  
The RO in July 2009 correspondence informed the Veteran that he 
could submit lay statements regarding his restless leg syndrome, 
to include recollections of symptoms complained of during service 
or between separation and diagnosis in November 2004.  The claims 
were readjudicated in a supplemental statement of the case issued 
in July 2010.

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim being adjudicated to the extent possible, and, as warranted 
by law, afforded a VA examination.  The RO obtained the Veteran's 
service treatment and personnel records.  Pursuant to the remand, 
the RO obtained additional VA treatment records.  The RO afforded 
the appellant additional VA examinations in September 2009 and 
June 2010, and the examiners rendered medical opinions.

There is not a scintilla of evidence that any VA error in 
notifying or assisting the Veteran reasonably affects the 
fairness of this adjudication.
 
Governing law and regulations

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be warranted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service. 
 38 C.F.R. § 3.303(d).

A veteran will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or manifest) 
evidence demonstrates that the injury or disease existed prior 
thereto and was not aggravated by service.  38 U.S.C.A. §§ 1111, 
1137.

Certain chronic disabilities, such as other organic diseases of 
the nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of discharge 
from active duty.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309.
 
There is no specific statutory guidance with regard to asbestos-
related claims, nor has the Secretary of VA promulgated any 
regulations in regard to such claims.  However, VA has issued a 
circular on asbestos-related diseases.  DVB Circular 21-88-8, 
Asbestos-Related Diseases (May 11, 1988) provides guidelines for 
considering compensation claims based on exposure to asbestos.  
The information and instructions from the DVB Circular have been 
included in a VA Adjudication Procedure Manual, M21-1MR (M21-
1MR), Part IV, Subpart ii, Chapter 2, 
Section C.  The Court has held that VA must analyze an 
appellant's claim to entitlement to service connection for 
asbestosis or asbestos-related disabilities under the 
administrative protocols under these guidelines.  See Ennis v. 
Brown, 4 Vet. App, 523, 527 (1993).  

M21-1MR provides that inhalation of asbestos fibers can produce 
fibrosis and tumor, most commonly interstitial pulmonary fibrosis 
(asbestosis).  Asbestos fibers may also produce pleural effusion 
and fibrosis, pleural plaques, mesotheliomas of pleura and 
peritoneum, lung cancer, and cancers of the gastrointestinal 
tract.  Cancers of the larynx and pharynx, as well as the 
urogenital system (except the prostate) are also associated with 
asbestos exposure.  Thus, persons with asbestos exposure have 
increased incidence of bronchial, lung, pharyngolaryngeal, 
gastrointestinal and urogenital cancer.  See M21-1MR, Part IV, 
Subpart ii, Chapter 2, Section C.

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the United 
States Court of Appeals for Veterans Claims (Court) found that 
provisions in former paragraph 7.68 (predecessor to the current 
version contained in M21-1MR, Part IV, Subpart ii, Chapter 2, 
Section C) of M21-1, Part VI, did not create a presumption of 
exposure to asbestos.  Medical nexus evidence is required in 
claims for asbestos-related disease linked to alleged asbestos 
exposure in service.  VAOPGCPREC 4-2000 (Apr. 13, 2000); 65 Fed. 
Reg. 33,422 (2000).

In short, with respect to claims involving asbestos exposure, VA 
must determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether or 
not there was pre-service and/or post-service occupational or 
other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed disease.  
See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam War shall be 
presumed to have been exposed during such service to herbicide 
agents, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be presumed 
to have been exposed to herbicide agents shall be the last date 
on which he served in Vietnam during the Vietnam era.  38 
U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  The list of diseases does not include chronic 
obstructive pulmonary disease or emphysema.  The presumption of 
service connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted for 
any condition other than those for which the Secretary has 
specifically determined that a presumption of service connection 
is warranted.  See 75 Fed. Reg. 32,540 (June 8, 2010).

Even if the statutory presumptions are inapplicable, however, the 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that the Veterans Dioxin and Radiation Exposure 
Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 
2725, 2727-29 (1984) does not preclude a claimant from 
establishing entitlement to service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part of 
the original condition.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established for a nonservice-connected 
disability which is aggravated by a service connected 
disability.  In such an instance, a veteran may be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  38 C.F.R. § 
3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The provisions of 38 U.S.C.A. § 1103 (West 2002) prohibit service 
connecting a disability as a result of disease or injury 
attributable to the use of tobacco products during a veteran's 
active service.  By its terms, 38 U.S.C.A. § 1103 is applicable 
to claims filed after June 9, 1998.  38 C.F.R. § 3.300.  As the 
Veteran's claim of entitlement to service connection for a lung 
disorder was presented after June 9, 1998, 38 U.S.C.A. § 1103 
must be applied in this case.

Entitlement to service connection for a lung disorder

Analysis

The Veteran has a lung disorder, diagnosed as chronic obstructive 
pulmonary disease/emphysema, which he claims is due to exposure 
to asbestos or Agent Orange in service, or in the alternative, is 
due to sinusitis with headaches.

The Veteran asserts he was exposed to asbestos in service while 
working in buildings that had asbestos tiles for soundproofing.  
The Board will concede that he was exposed to asbestos during 
service.  Turning to the herbicide-exposure theory of 
entitlement, the claimant's service records confirm that he 
served in the Republic of Vietnam.  Hence, the Board presumes 
that the appellant was exposed to Agent Orange in service.

After considering all the evidence of record, however, the Board 
finds the preponderance of the most probative and competent 
evidence is against finding a nexus between the current 
disability and service, to include exposure to asbestos, exposure 
to Agent Orange, and sinusitis with headaches.  Moreover, the 
Board finds the preponderance of the most probative and competent 
evidence is against finding a continuity of respiratory 
symptomatology due to chronic obstructive pulmonary 
disease/emphysema since separation from active duty.

The Board has reviewed the service, private, and VA treatment 
records; the April 1998 VA Agent Orange examination report; the 
August 1998 letter from a VA Agent Orange Registry physician; and 
the September 2009 VA examination report.  None of these records 
include any competent and credible evidence linking the lung 
disorder either to service, asbestos exposure, Agent Orange 
exposure, or due to sinusitis with headaches.  

The Veteran asserts that he had a lung disorder at service 
entrance because he had childhood pneumonia.  The July 1961 
entrance examination report shows that his lungs were normal.  A 
lung disorder was not diagnosed.  An August 1969 physical 
examination report reflects that the appellant had history of 
childhood pneumonia that was treated without complications or 
residuals.  Therefore, the competent medical evidence shows that 
the claimant did not have a current lung disorder on entrance 
into service.  

While in service, the Veteran complained of chest pains, and 
December 1980 chest x-rays showed some increased pulmonary 
markings in the right lower lung field.  A clinical evaluation 
and a comparison with pervious x-rays were to be done to rule out 
any possibility of active pulmonary disease.  These actions were 
not accomplished.  At his June 1981 retirement examination, a 
pulmonary function test showed decreased pulmonary function, but 
chest x-rays were normal.  The Veteran was not diagnosed with 
chronic obstructive pulmonary disease/emphysema in service. 

The September 2009 VA examiner noted that the Veteran had 
complaints of a productive morning cough in service and that he 
was smoking three packs of cigarettes a day at that time.  As for 
the decreased pulmonary function, the examiner determined that 
the pulmonary function tests, which the doctor noted were the 
most sensitive indicators of chronic obstructive pulmonary 
disease, on separation were normal.  The physician opined that it 
was not less likely than not that the chronic obstructive 
pulmonary disease was related to active service.

The Board has no authority to make medical opinions, and no 
medical professional has related the lung disorder to exposure to 
asbestos or Agent Orange.  In addition, various VA chest x-rays 
do not reveal any findings indicating or suggesting a lung 
disorder due to asbestos exposure.  Furthermore, in an August 
1998 letter, the VA Agent Orange Registry physician stated that 
there was no reason at the present time to conclude that his lung 
disease was the result of exposure to Agent Orange.  That 
physician opined that the lung disease was tobacco-related.  
Finally, the Board places great weight on the finding of the 
Secretary of VA that is based on findings by the National Academy 
of Sciences.  In this regard, the National Academy of Sciences 
has concluded in various reports that there is inadequate or 
insufficient evidence to determine an association between 
exposure to herbicides and non-malignant acute or chronic 
respiratory disorders.  See 75 Fed. Reg. 32,548 (2010).  Taking 
account of the available evidence and National Academy's 
analysis, the Secretary of VA found that the credible evidence 
against an association between herbicide exposure and respiratory 
disorders outweighs the credible evidence for such an 
association, and determined that a positive association does not 
exist.  Id.

Turning to whether sinusitis with headaches caused or aggravated 
the lung disorder, the September 2009 VA examiner opined that it 
was more likely than not that the chronic obstructive pulmonary 
disease was related to the Veteran's long-term tobacco abuse.  
That doctor noted that the appellant had a long history of 
substantial tobacco abuse and that he continued to smoke.  That 
physician indicated that it was well known and understood that 
cigarette smoking is one of the primary causes of chronic 
obstructive pulmonary disease.  As for aggravation, the examiner 
noted that while sinusitis can cause exacerbations of wheezing 
and can cause lung irritation, the claimant's lung disorder is 
chronic and progressive and not related to occasional 
exacerbations of sinusitis.  That doctor opined that it was less 
likely than not that chronic obstructive pulmonary disease was 
aggravated beyond the normal progression by the appellant's 
sinusitis.

Currently, the only evidence supporting the claim that a lung 
disorder is due to service, other than in-service tobacco use, is 
the statements of the Veteran.  A chronic respiratory disorder is 
a disability for which lay evidence of etiology is not competent 
nexus evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  While the appellant can attest to factual matters of 
which he had first-hand knowledge, such as coughing and mucous 
production, he is not competent to offer a medical opinion 
linking chronic obstructive pulmonary disease to service, to 
include due to sinusitis with headaches.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"). 

With regard to the provisions of 38 C.F.R. § 3.303(b), unlike 
other disabilities that a lay person may observe, such as a scar, 
asthmatic bronchitis/chronic obstructive pulmonary disease is a 
disability for which there must be medical nexus evidence 
demonstrating a relationship between the disability and service.  
Barr v. Nicholson, 21 Vet. App. 303 (2007).  Even assuming that 
lay evidence in the case could establish continuity of 
symptomatology, the Board assigns greater weight to the September 
2009 VA examiner's opinion regarding the onset of the current 
symptomatology.  That examiner rejected the Veteran's report of a 
continuity of symptomatology, and was unable to relate the 
current disability to active service.  Therefore, continuity of 
symptomatology has not been demonstrated.

In short, the evidence does not include any competent opinion 
linking a current lung disability to service except under a 
theory that the disorder is due to in-service tobacco use and 
nicotine addiction.  Since the Veteran's claim was filed after 
June 9, 1998, service connection based on in-service use of 
tobacco products is precluded.  Hence, there is no competent 
evidence upon which a grant of service connection may be 
predicated.
 
There is competent evidence of a lung disability; however, 
without competent evidence linking a lung disability to service 
on a basis authorized by law, the benefit sought on appeal cannot 
be granted.  Therefore, entitlement to service connection is not 
warranted for a lung disability. 

The claim is denied.

Entitlement to service connection for restless leg 
syndrome

Analysis

The Veteran asserts that he has had restless leg syndrome since 
active service and that the leg complaints reported at the 
separation examination were the initial manifestations of 
restless leg syndrome.

The Board has reviewed the service, private, and VA treatment 
records, as well as November 2004 and June 2010 VA examination 
reports.  There is conflicting medical evidence on whether the 
leg symptomatology that the Veteran complained about at his 
separation examination was the initial manifestation of restless 
leg syndrome.  The preponderance of competent and credible 
evidence shows, however, that restless leg syndrome was not 
demonstrated in-service, that it was not compensably disabling 
within a year of separation from active duty, and that there is 
no competent and credible evidence of a nexus between the post-
service diagnosis of restless leg syndrome and service.

In assessing medical opinions, the failure of the physician to 
provide a basis for his opinion goes to the weight or credibility 
of the evidence in the adjudication of the merits.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other 
factors for assessing the probative value of a medical opinion 
are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Prejean v. West, 13 
Vet. App. 444, 448-49 (2000).  The Court has held that the value 
of a physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to support 
his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Thus, a medical opinion is inadequate when it is unsupported by 
clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).

The November 2004 VA examiner stated that while it was 
conjectural, it seemed as likely as not that the restless leg 
syndrome may have started while the appellant was in service.  
This examiner's use of the words "conjectural" and "may"  
renders his opinion speculative in nature.  See Bostain v. West, 
11 Vet. App. 124, 127-28 (1998) (medical opinion expressed in 
terms of "may" also implies "may or may not" and is too 
speculative to establish medical nexus).  

The June 2010 VA examiner claimed that he or she could not 
resolve the issue of whether it was as least as likely as not 
that the claimant's restless leg syndrome was related to active 
duty, to include a history of leg cramps noted at the time of 
discharge, without resorting to mere speculation.  That examiner 
did, however, in essence opine that it was not as likely as not 
that the restless leg syndrome was related to active duty.  The 
physician specifically stated that he or she was at a loss to 
connect the current leg disorder to the symptoms described on the 
discharge examination report, as to cause and effect or 
continuity, without resorting to mere speculation.  The doctor 
found no notation of character, location, frequency, or duration 
of the leg cramps in the appellant's separation examination 
report.  The physician added that that the legs were not examined 
and that the leg cramps were not treated.  The examiner stated 
that the leg cramps in service were associated with sitting for 
prolonged periods and described as "charley horses".  That 
doctor opined that those leg cramps were not restless leg 
syndrome.  That physician also noted that restless leg syndrome 
was diagnosed in 2004.  

In short, the June 2010 VA examiner, unlike the November 2004 VA 
examiner, provided a basis for the opinion given.  The Board 
gives greater weight to the June 2010 VA examiner's opinion than 
to the conditional November 2004 VA examiner's opinion.

The only other evidence supporting the claim that restless leg 
syndrome is due to service are the statements of the Veteran.  
Restless leg syndrome is a disability for which lay evidence of 
etiology is not competent nexus evidence.  Jandreau.  While the 
appellant can attest to factual matters of which he had first-
hand knowledge, such as leg cramps, he is not competent to offer 
a medical opinion linking restless leg syndrome to service.  
Routen. 

With regard to the provisions of 38 C.F.R. § 3.303(b), unlike 
other disabilities that a lay person may observe, such as a scar, 
restless leg syndrome is a disability for which there must be 
medical nexus evidence demonstrating a relationship between the 
disability and service.  Barr.  Even assuming that lay evidence 
in the case could establish continuity of symptomatology, the 
Board gives greater weight to the opinion of the June 2010 VA 
examiner regarding the onset of the current symptomatology - in 
which the examiner in essence rejected the Veteran's report of a 
continuity of symptomatology by not relating the current 
disability to active service - than on the claimant's prior 
reporting of continuous symptomatology.  Therefore, continuity of 
symptomatology has not been demonstrated.

While there is competent evidence that the Veteran now has 
restless leg syndrome, with the preponderance of competent and 
credible evidence not linking the diseases to service, the 
benefit sought on appeal cannot be granted.
  
The claim is denied.

In reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the appellant's claims, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a lung disorder, to include 
secondary to exposure to asbestos, exposure to Agent Orange, and 
secondary to sinusitis with headaches, is denied.

Entitlement to service connection for restless leg syndrome is 
denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


